





EL PASO ELECTRIC COMPANY
LONG-TERM INCENTIVE AWARD AGREEMENT
(FOR EMPLOYEES)




El Paso Electric Company, a Texas corporation (the "Company"), has granted to
the Holder, under the El Paso Electric Company Amended and Restated 2007
Long-Term Incentive Plan (the “Plan”), a restricted stock award (the "Award") of
a number of shares of the Company's Common Stock, no par value ("Stock"), upon
and subject to the restrictions, terms and conditions set forth below.
Capitalized terms not defined herein shall have the meanings specified in the
Plan.


1. Award Details; Acceptance of Agreement.


The Award shall be null and void unless the Holder shall (a) accept this
Agreement by executing it in the space provided below and returning it to the
Company and (b) execute and return one or more irrevocable stock powers, if
required by the Company. As soon as practicable after the Holder has executed
this Agreement and any such stock power or powers and returned the same to the
Company; the Company shall cause to be issued in the Holder's name a stock
certificate or certificates representing the total number of shares of Stock
subject to the Award. In lieu of issuing a certificate, at the discretion of the
Company, shares may be allocated to the Holder's account in book‑entry form in a
manner that effectively prevents transfers during the Restriction Period (as
defined below).


2. Rights as a Stockholder. The Holder shall have the right to vote the shares
of Stock subject to the Award and to receive dividends and other distributions
thereon; provided, however, that a dividend or other distribution with respect
to shares of Stock (including, without limitation, a stock dividend or stock
split), other than a regular cash dividend, shall be subject to the same
restrictions as the shares of Stock with respect to which such dividend or other
distribution was made.


3. Custody and Delivery of Certificates Representing Shares. Unless the Company
has allocated shares to the Holder's account pursuant to Section 1 hereof, the
Company shall hold the certificate or certificates representing the shares of
Stock subject to the Award until the restrictions on such Award shall have
lapsed, in whole or in part, pursuant to Section 4 hereof. The Company shall as
soon thereafter as practicable, subject to Section 5.3, deliver the certificate
or certificates for such shares to the Holder and destroy any stock power or
powers relating to such shares, if applicable. If such stock power or powers
also relates to shares as to which restrictions remain in effect, the Company
may require, as a condition precedent to delivery of any certificate pursuant to
this Section 3, the execution and delivery to the Company of one or more stock
powers relating to such shares. If the shares were allocated to the Holder's
account in book‑entry form pursuant to Section 1 hereof, at the termination of
the Restriction Period, the Company shall cause any restriction of transfer to
be removed and shall cause to be issued in the Holder's name, a certificate
representing the shares of stock for which restrictions have lapsed pursuant to
Section 4 hereof and subject to Section 5.3 and deliver such certificate to the
Holder.


4. “Restriction Period” and Vesting. The restrictions on the applicable portion
of the Award shall lapse on the “Vest Date” specified in the Award Details if
Holder remains employed by the Company on such Vest Date.







--------------------------------------------------------------------------------





5.     Additional Terms and Conditions of Award.


5.1. Non-transferability of Award. During the Restriction Period, the shares of
Stock subject to the Award as to which restrictions remain in effect may not be
transferred by the Holder other than by will, the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company. Except to the extent permitted by the foregoing, during the Restriction
Period, the shares of Stock subject to the Award as to which restrictions remain
in effect may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate or encumber, or otherwise dispose
of such shares, the Award shall immediately become null and void.


5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the lapse of restrictions will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the "Securities Act"), unless
such acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to the delivery to the Holder of any shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the shares and, in connection therewith, shall execute any documents which the
Board or any committee authorized by the Board shall in its sole discretion deem
necessary or advisable.


5.3. Withholding Taxes. (a) As a condition precedent to the delivery to the
Holder of any shares of Stock subject to the Award, the Holder may, upon request
by the Company, pay to the Company such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
"Required Tax Payments") with respect to the Award. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Holder.


(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company pursuant to Section 5.3(a), (2) delivery to the Company of previously
owned whole shares of Stock (which the Holder has held for at least six months
prior to the delivery of such shares or which the Holder purchased on the open
market and for which the Holder has good tide, free and clear of all liens and
encumbrances) having a Fair Market Value, determined as of the date the
obligation to withhold or pay taxes first arises in connection with the Award
(the "Tax Date"), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the shares of Stock otherwise to be delivered to the
Holder pursuant to the Award, a number of whole shares of Stock having a Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(4) a cash payment by a broker‑dealer acceptable to the Company through whom the
Holder has sold the shares with respect to which the Required Tax Payments have
arisen or (5) any combination of





--------------------------------------------------------------------------------





(1), (2) and (3). The Committee may disapprove an election pursuant to any of
clauses (2)-(5) if the Committee determines, based on the opinion of recognized
securities counsel, that the method so elected would result in liability to the
Company under Section 16(b) of the Securities Exchange Act of 1934, as amended,
or the regulations promulgated thereunder. Any fraction of a share of Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Holder. No certificate
representing a share of Stock shall be delivered until the Required Tax Payments
have been satisfied in full.


5.4. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin‑off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
appropriately adjusted by the Committee. If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the vesting, if any, of such fractional security, an amount
in cash determined by multiplying (i) such fraction (rounded to the nearest
hundredth) by (ii) the Fair Market Value on the vesting date.


The decision of the Committee regarding any such adjustment shall be final,
binding and conclusive.


5.5. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the shares of Stock subject to the Award may not be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval.


5.6. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions, which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.


5.7. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith. The Holder hereby
acknowledges receipt of a copy of the Plan.


6.     Miscellaneous Provisions.


6.1. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Holder, acquire any rights hereunder in accordance
with this Agreement or the Plan.


6.2. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to El Paso Electric Company, Stanton
Tower, 100 N. Stanton, El Paso, Texas 79901, Attention: Corporate Secretary, and
if to the Holder, to Holder’s Name at the last address provided to the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery to the party





--------------------------------------------------------------------------------





entitled thereto, (b) by facsimile with confirmation of receipt, (c) by mailing
in the United States mails to the last known address of the party entitled
thereto or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission, or upon receipt by the party
entitled thereto if by United States mail or express courier service; provided,
however, that if a notice, request or other communication is not received during
regular business hours, it shall be deemed to be received on the next succeeding
business day of the Company.


6.3. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Texas and construed in accordance therewith without giving effect to conflicts
of laws principles.


6.4. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which shall constitute one and the
same instrument together, shall constitute one and the same instrument.














EL PASO ELECTRIC COMPANY
 
By:
Name:
Title: Chief Executive Officer











Accepted this ____ day of ______________, 20__.








    









